Exhibit 10.7 SUMMARY OF VAIL RESORTS, INC. DIRECTOR COMPENSATION1 PER SUMMARY PREPARED BY CHAIRMAN OF THE BOARD, EFFECTIVE 8/1/03; REVISED BY COMPENSATION COMMITTEE OCTOBER 15, 2007 CASH AND EQUITY COMPENSATION (Excludes CEO) Description of Compensation To Whom Amount Annual Cash Retainer Directors $35,000 Additional Compensation Chairman of the Board $50,000 for Other Services Audit Committee Chair $25,000 Audit Committee Members $15,000 Compensation Committee Chair $7,500 Nominating Committee Chair $7,500 Lead Director2 $25,000 Meeting Fees (Per Meeting) Directors (In Person) $5,000 (Not Including Actions Directors (By Telephone) $1,000 Taken by Consent) Compensation/Nominating Committee $1,000 Audit Committee Meeting $2,000 Equity Compensation All Directors $115,000 Restricted Stock Units* * The grant value is determined and approved each year by the Compensation Committee; on October 15, 2007, the Compensation Committee granted each Board member RSUs with a value of $115,000.Based on the closing price of the Company’s stock on the date of grant each director was issued 1,811 RSUs which vest in full on 10/15/08. PERQUISITES Each director is entitled to an annual $30,000 allowance to be used at the Company’s resorts in accordance with the terms of the Company’s Executive Perquisite Fund Program, filed as Exhibit 10.27 of the Company’s annual report on Form10-K for the fiscal year ended July31, 2007.Directors may draw against the account to pay for services, at the market rate for the applicable resort or services.Unused funds in each director’s account at the end of each fiscal year will be forfeited. 1 All taxes on director compensation are to be paid by Board member 2The Company currently does not have a Lead Director
